                                             Case 4:20-cv-05494-KAW Document 15 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         VERONICA GONZALES,                               Case No. 20-cv-05494-KAW
                                   8                      Plaintiff,                          ORDER TO SHOW CAUSE
                                   9                v.                                        Re: Dkt. No. 7

                                  10         JPMORGAN CHASE BANK, N.A., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On August 13, 2020, Defendant JPMorgan Chase Bank, N.A. filed a motion to dismiss.

                                  14   (Dkt. No. 7.) Pursuant to Civil Local Rule 7-3(a), Plaintiff Veronica Gonzales’s opposition was

                                  15   due 14 days after the motion was filed, which was August 27, 2020.

                                  16             To date, Plaintiff has not filed an opposition or statement of non-opposition.1 Pursuant to

                                  17   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                  18   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                  19   motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  20             Accordingly, Plaintiff is ordered, on or before September 17, 2020, 1) to file an opposition

                                  21   or statement of non-opposition to the pending motion, and 2) to file a response to this order to

                                  22   show cause explaining why the opposition was not timely filed. Should an opposition be filed,

                                  23   Defendant JPMorgan Chase Bank, N.A. may file a reply on or before September 24, 2020.

                                  24   ///

                                  25   ///

                                  26
                                  27   1
                                        Plaintiff was also required to file a consent or declination to magistrate judge jurisdiction by
                                  28   August 20, 2020. As of the date of this order, the Court has not received Plaintiff’s consent or
                                       declination.
                                          Case 4:20-cv-05494-KAW Document 15 Filed 09/03/20 Page 2 of 2




                                   1          The Court CONTINUES the hearing on Defendant JPMorgan Chase Bank, N.A.’s motion

                                   2   to dismiss to October 15, 2020 at 1:30 p.m.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 3, 2020
                                                                                         __________________________________
                                   5                                                     KANDIS A. WESTMORE
                                   6                                                     United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
